UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report under Section 13 OR 15(d) of the Security and Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 File Number 0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or jurisdiction of incorporation or organization) (IRS Employer IdentificationNumber) 3245 Hennepin Ave S, Suite 1, Minneapolis, MN55408 (Address of Principal Executive Offices) (612) 827-2203 (Issuer’s telephone number) Former Name, Former Address and Former Fiscal Year if Changed Since Last Report Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:None Common Stock, no par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on August 10, 2007 based on the closing price of the common stock as reported on the OTC Bulletin Board on such date was $5,2022,367. As of August 10, 2007 there were 80,034,411outstandingshares of common stock, no par value. Traditional Small Business Disclosure Format: Yes o No x 1 SUBJEX
